Ladd, J.
The evidence tended to show plaintiff’s agent admitted, about one year and three months after the maturity of the note, that, at the principal’s request, and- without *742the consent of the surety, he had extended the note one year, indorsing thereon, “Time extended to January 25, 1898.” No consideration whatever seems to have passed from the principal maker — not even a promise to pay interest on the money for any definite time. The appellant, however, insists that a promise to pay interest during the period of the extension should be implied from the request therefor, and that when so brought into existence, it is a sufficient consideration for the promise of forbearance by the payee. But the makers had the option to pay this note at any time, before as well as after maturity; and, even though there had been an agreement of extension, this, unless so stipulated, would not have affected this condition of the instrument. ' The makers would still have the privilege of paying whenever they might choose. In these circumstances, the request to extend is simply for a favor or indulgence, from which an independent promise modifying the terms of the note will not be inferred. We have discovered no case announcing a contrary doctrine. In Nelson v. Flagg, 18 Wash. 39 (50 Pac. Rep. 571), and Benson v. Phipps, 87 Tex. 578 (29 S. W. Rep. 1061), where a promise to retain the money at the same rate of interest was presumed from a request for extensioh, the notes were payable on a day certain. Whether a mere agreement to retain money at the same rate of interest fixed in the note is a sufficient consideration for an extension of the time of payment, we have no occasion to determine. But see Hunt v. Postlewait, 28 Iowa, 427, and Byers v. Harris, 67 Iowa, 685. — 'Aeeirmed.